  Case 20-90565        Doc 63     Filed 06/17/21 Entered 06/17/21 15:32:37         Desc Main
                                    Document     Page 1 of 3



 IT IS SO ORDERED.

 SIGNED THIS: June 17, 2021




                             _______________________________
                             Mary P. Gorman
                             United States Bankruptcy Judge
 ___________________________________________________________


                       IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE CENTRAL DISTRICT OF ILLINOIS

IN RE:                                 )
MICHAEL ZENZ AND                       )
RITA ZENZ                              )             CASE NO. 20-90565
DEBTORS.                               )

                    AGREED ORDER GRANTING TRUSTEE’S MOTION
                  TO SELL REAL PROPERTY FREE AND CLEAR OF LIENS
                                  AND OTHER RELIEF
                   (RE: 1655 SUN RIDGE DR. BOURBONNAIS, IL 60914)

       THIS MATTER came before the Court on Chapter 7 Trustee, Roger Prillaman’s
(“Trustee”) CHAPTER 7 TRUSTEE’S MOTION TO (I) APPROVE A SHORT SALE OF REAL
PROPERTY FREE AND CLEAR OF LIENS, CLAIMS, ENCUMBRANCES, AND
INTERESTS PURSUANT TO 11 U.S.C. § 363(b), (f), AND (m), (II) SURCHARGE
AGREEMENT BETWEEN SECURED LENDER AND THE ESTATE, AND (III ) OTHER
RELIEF, (the “Motion”) and Objection (Doc 56) filed by FLAGSTAR BANK, FSB and
Trustee’s Response (Doc 59), and the parties now having resolved their differences, for the
reasons stated on the record at the hearing, it is
       ORDERED and ADJUDGED as follows:
       1.        The notice of the Motion is approved as proper and adequate under the
circumstances.

       2.        The Motion is hereby GRANTED.
  Case 20-90565        Doc 63     Filed 06/17/21 Entered 06/17/21 15:32:37              Desc Main
                                    Document     Page 2 of 3



       3.      The Trustee is authorized to sell the real property located at:




more commonly known as, 1655 Sun Ridge Dr Bourbonnais IL 60914 (the “Real Property”), for

$216,000.00, conditioned on the consent of its lienholder(s), and in accordance with the terms

provided for in the Motion as modified in the Revised ALTA Statement (Doc 59-1) attached as

Exhibit “A” to Trustee’s Response (Doc 59) addressing the concerns of Objector, FLAGSTAR

BANK, FSB, including the $10,000.00 carve-out proceeds to be paid for the benefit of the

Bankruptcy Estate by the Buyer, ADAM ROBINSON.

       4.      The Trustee is authorized to take any all actions and to execute any and all

documents necessary and appropriate to effectuate and consummate the terms of said sale,

including, executing a deed conveying the interests of the Debtors the Real Property to Adam

Robinson (the “Buyer”).

       5.      Pursuant to Section 363(f) of the Bankruptcy Code, effective upon closing, the

sale of the Real Property will vest in the Buyer(s) all right, title and interest of the Debtors and

the bankruptcy estate in the Real Property, free and clear of the liens, claims or interests of

secured lender, FLAGSTAR BANK, FSB as identified in the Motion.

       6.      This Order is and shall be effective as a determination that, upon and subject to the

occurrence of the closing of the sale, all Affected Interests have been and hereby are adjudged and

declared to be unconditionally released as to the Real Property.

       7.      The Trustee, and any escrow agent upon the Trustee’s written instruction, shall be

authorized to make such disbursements on or after the closing of the sale as are required by the

purchase agreement or order of this Court, including, but not limited to, (a) all real property taxes
  Case 20-90565       Doc 63      Filed 06/17/21 Entered 06/17/21 15:32:37             Desc Main
                                    Document     Page 3 of 3



and outstanding post-petition real property taxes pro-rated as of the closing with respect to the real

property included among the purchased assets; and (b) other anticipated closing costs.

       8.      Except as otherwise provided in the Motion, the Real Property shall be sold,

transferred, and delivered to Buyers on an “as is, where is” or “with all faults” basis.

       9.      Buyer is approved as a buyer in good faith in accordance with Section 363(m) of

the Bankruptcy Code, and Buyer shall be entitled to all protections of Section 363(m) of the

Bankruptcy Code.

       10.     The 14-day waiting period under Bankruptcy Rule 6004(h) is waived so that the

sale can proceed expeditiously to closing.

       11.     Upon conclusion of the sale, the Trustee is directed to file a Report of Sale.

AGREED AND ACCEPTED:                                   AGREED AND ACCEPTED:




__/s/ Josephine J. Miceli______________                ___/s/Roger L. Prillaman______________
JOSEPHINE J. MICELI                                    ROGER L. PRILLAMAN
 on behalf of Creditor Flagstar Bank, FSB              Chapter 7 Trustee

                                                 ###
